Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the removable tray" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lown (U.S. 2005/0155889 A1) and in view of Jackson (3,967,869 A) and in view of Guirguis (U.S. 2019/0055081 A1).
With regard to claim 1, Lown discloses a compartmentalized container (Lown, Fig. 1) comprising base portion (Lown, 14, Fig. 1) having an open top (Lown, Fig. 4); and a selectively removable cover member (Lown, 18, Fig. 4) sized and shaped to cover a tray (Lown, 16, Fig. 4) such that the removable cover member forms a lid over at least one of said storage compartments (Lown, 42, Fig. 4).
Lown does not disclose a cover portion having an interior surface and being pivotally connected to the base portion, said pivotal connection allowing selective movement between a first position in which the container is open, and a second position in which the container is closed; a latch operable to selectively secure the cover member to the base member when the cover member is in said second position; a tray comprising at least one storage compartment, each of said at least one storage compartment having an open top or a plurality of rib members extending from the interior surface of the cover portion, said rib members protruding downward from said interior surface when the cover is secured in the second position, such that when the cover portion is in said second position, said rib members abut said removable cover member to press the removable cover member onto the tray, thereby holding the removable cover member in place over said at least one storage compartment.
Jackson teaches a compartmentalized container (Jackson, 1, Fig. 1) comprising: a cover portion (Jackson, 3, Fig. 1) having an interior surface (Jackson, 14, Fig. 2) and being pivotally connected to the base portion (Jackson, 19, Fig. 5), said pivotal 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the tray with the storage compartments as taught by Jackson to modify the invention of Lown in order to provide an improved tackle case for retaining a plurality of fishing lures therein with a stability overcoming difficulties of prior art boxes of tipping or otherwise spilling of contents (Jackson; C1:L19-23).
Guirguis teaches a container (Guirguis, 100, Fig. 1) comprising a plurality of rib members (Guirguis, 28, Fig. 2) extending from an interior surface of a cover portion (Guirguis, 20, Fig. 2), said rib members protruding downward from said interior surface when the cover is secured in the second position (Guirguis, Fig. 1), such that when the cover portion is in said second position, said rib members abut posts (Guirguis, 60, Fig. 3; ¶ 41).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib members as taught by Guirguis to abut said removable cover member of Lowe in order to press the removable cover member onto the tray, thereby holding the removable cover member in place over said at least one storage compartment.

With regard to claim 5, Lown-Jackson-Guirguis and as applied above in claim 1 discloses the claimed invention wherein the tray is a selectively removable tray (Lown, Fig. 4).
With regard to claim 6, Lown-Jackson-Guirguis and as applied above in claim 1 discloses the claimed invention.
Further, Jackson teaches a container wherein the tray is attached to or integral with the base portion (Jackson, the tray is attached to the base at 44 Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the attached tray as taught by Jackson to modify the invention of Lown to ensure the tray doesn’t accidently fall out of the container when the cover is open.
With regard to claim 7, Lown discloses a compartmentalized container (Lown, Fig. 1) comprising base portion (Lown, 14, Fig. 1) having an open top (Lown, Fig. 4); a selectively removable tray (Lown, 16, Fig. 4) comprising at least one storage compartment (Lown, 42, Fig. 4) and a selectively removable cover member (Lown, 18, Fig. 4) sized and shaped to cover the tray such that the removable cover member forms a lid over at least one of said storage compartments (Lown, 42, Fig. 4).

Jackson teaches a compartmentalized container (Jackson, 1, Fig. 1) comprising: a cover portion (Jackson, 3, Fig. 1) the cover portion capable of being selectively engagable with the base portion, wherein the container is closed in a first position in which the cover portion is secured to the base portion.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the cover portion as taught by Jackson such that the cover can be moved from the open position to access the contents of the tray and the closed position to keep the contents of the tray from accidently spilling out (Jackson; C1:L19-23).
Guirguis teaches a container (Guirguis, 100, Fig. 1) comprising at least one rib member (Guirguis, 28, Fig. 2) extending downwardly from an interior surface of the cover portion (Guirguis, 20, Fig. 2) when the cover portion is secured to the base portion in the first position (Guirguis, Fig. 1), wherein said at least one rib member abuts a post (Guirguis, 60, Fig. 3)
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib members as taught by Guirguis to abut said 
With regard to claim 8, Lown-Jackson-Guirguis and as applied above in claim 7 discloses the claimed invention wherein the removable tray comprises a horizontal lip (Lown, that not a horizontal lip per say, the bottom of 16 is a horizontal plane) that rests on a horizontal surface within the base portion (Lown, 38, Fig. 4), and wherein the base portion comprises an interior storage cavity below the removable tray (Lown, 20, Fig. 4).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735